            Case 1:17-cv-00467-RP Document 57 Filed 10/24/18 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION



YETI Coolers, LLC,

        Plaintiff,                                     Civil Action No. 1:17-cv-00467-RP

       v.                                              Judge Robert L. Pitman

Viatek Consumer Products Group, Inc.,

   Defendant.


                                    CONSENT JUDGMENT

       Plaintiff, YETI Coolers, LLC (“YETI”), filed civil action number 1:17-cv-00467-RP in the

Western District of Texas, against defendants, including defendant Viatek Consumer Products

Group, Inc. (“Viatek”)., asserting claims for (1) trade dress infringement in violation of 15 U.S.C.

§ 1125(a); (2) trade dress dilution in violation of 15 U.S.C. § 1125(c); (3) unfair competition and

false designation of origin in violation of 15 U.S.C. § 1125(a); (4) trade dress dilution in violation

of Tex. Bus. & Com. Code § 16.103; (5) common law trade dress infringement; (6) common law

unfair competition; (7) common law misappropriation; and (8) unjust enrichment. YETI duly

served its Complaint, and Viatek responded to the Complaint on July 26, 2017. Viatek now

stipulates and consents to the Court’s entry of this Consent Judgment.

       NOW THEREFORE, upon consent of the parties, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED:

       1.      The Court has subject matter jurisdiction over this action pursuant to at least 15

U.S.C. § 1121(a) and 28 U.S.C. §§ 1331, 1338(a) & (b), and 1367(a).
             Case 1:17-cv-00467-RP Document 57 Filed 10/24/18 Page 2 of 6



        2.      This Court has personal jurisdiction over Viatek and venue is proper in this judicial

district at least because, inter alia, Viatek is doing business in the State of Texas, including in this

District.

        3.      Viatek sold, offered to sell, promoted, advertised, imported, and distributed 20 oz.

and 30 oz. tumblers that YETI accused of violating YETI’s intellectual property rights

(collectively the “Accused Products”).

        4.      YETI owns all right, title, and interest in and to the trade dress of the YETI 20 oz.

Rambler® tumbler and the YETI 30 oz. Rambler® tumbler, including the overall look and

appearance of the YETI 20 oz. and 30 oz. Rambler® tumblers and all common law trademark and

trade dress rights in the YETI 20 oz. and 30 oz. Rambler® tumblers. The trade dress of the YETI

20 oz. and 30 oz. Rambler® tumblers hereafter is referred to as the “YETI Trade Dress.”

        5.      Viatek agrees that the YETI Trade Dress is unique, distinctive, non-functional, well

known, famous, and has acquired distinctiveness and is associated by consumers with YETI, and

that the goodwill associated with the YETI Trade Dress belongs exclusively to YETI.

        6.      Viatek agrees that the YETI Trade Dress is not essential to the use or purpose of a

tumbler, does not affect the cost or quality of a tumbler, is not functional, is not the reason the

YETI tumblers work, and, outside of the association with YETI’s reputation and goodwill, are not

important to the commercial success of tumblers, generally.

        7.      Viatek agrees that exclusive use of the YETI Trade Dress by YETI will not put

competitors at a significant non-reputation-related disadvantage in the marketplace.

        8.      Viatek agrees that many competitors compete with YETI and that these competitors

sell tumblers having alternative designs that do not include elements of the YETI Trade Dress and

have a different overall appearance compared to the YETI Trade Dress.




                                                   2
            Case 1:17-cv-00467-RP Document 57 Filed 10/24/18 Page 3 of 6



       9.      Viatek agrees that the YETI Trade Dress is valid and enforceable.

       10.     Viatek denies any wrongdoing, but in order to avoid the expense and hassle of

litigation, Viatek has agreed to cease selling the Accused Products. Viatek respects YETI’s

intellectual property rights, and the intellectual property rights of all companies, as Viatek also has

substantial intellectual property of its own.

       11.     Viatek shall have a period of time identified in the Settlement Agreement to donate

the Accused Products it currently has in inventory (“Inventory Products”).

       12.     Except for the limited donation of the Inventory Products, Viatek shall not at any

time manufacture, have manufactured on its behalf, offer to sell, sell, promote, advertise, display,

commercially use, import, purchase, or distribute (a) any Accused Products in any color or color

combination, (b) products that are confusingly similar to, or products with the same model names

or numbers (including the same Amazon Standard Identification Numbers, Stock Keeping Unit

numbers, Universal Product Codes, or any other identifying numbers or names) as, the Accused

Products or the YETI Trade Dress, or (c) any product that is likely to cause confusion, mistake, or

to deceive as to the affiliation, connection, or association of Viatek with YETI, or as to the source,

origin, sponsorship, or approval of the product by YETI.

       13.     Each party shall bear its own costs and attorney fees.

       14.     This Court shall retain jurisdiction over the parties for the purpose of enforcing the

terms of this Consent Judgment.

       15.     This Consent Judgment represents a final adjudication of all claims, counterclaims,

and defenses that were, or could have been, brought between YETI and Viatek in this case. This

Consent Judgment is intended to be final and shall bind YETI and Viatek on all issues that were




                                                  3
          Case 1:17-cv-00467-RP Document 57 Filed 10/24/18 Page 4 of 6



or could have been litigated in this proceeding, and YETI and Viatek shall not appeal any issue

from this proceeding.

                                                    SO ORDERED:
       October 24
Dated: ______________, 2018                         ___________________________
                                                    Robert L. Pitman
                                                    United States District Judge

Consented and Agreed to:

By: /s/ Sean J. Jungels                           By: /s/ Bailey K. Benedict (by permission)
Joseph R. Knight                                  Neil J. McNabnay
Texas Bar No. 11601275                            Texas Bar No. 24002583
jknight@ebbklaw.com                               mcnabnay@fr.com
Ewell Brown Blanke & Knight LLP                   P. Weston Musselman, Jr.
111 Congress Avenue, 28th Floor                   Texas Bar No. 14749600
Austin, TX 78701                                  musselman@fr.com
Telephone: (512) 770-4010                         FISH & RICHARDSON, LLC
Facsimile: (512) 684-7681                         1717 Main Street, Suite 5000
                                                  Dallas, TX 75201
Joseph J. Berghammer (admitted in the             Telephone: 214-747-5070
Western District of Texas)                        Facsimile: 214-747-2091
Illinois Bar No. 6273690
jberghammer@bannerwitcoff.com                     Bailey K. Benedict
J. Pieter van Es (admitted in the Western         Texas Bar No. 24083139
District of Texas)                                benedict@fr.com
Illinois Bar No. 6210313                          FISH & RICHARDSON, LLC
pvanes@bannerwitcoff.com                          1221 McKinney St., Suite 2800
Sean J. Jungels (admitted in the Western          Houston, TX 77010
District of Texas)                                Telephone: 713-654-5300
Illinois Bar No. 6303636                          Facsimile: 713-652-0109
sjungels@bannerwitcoff.com
BANNER & WITCOFF, LTD.                            ATTORNEYS FOR VIATEK CONSUMER
71 South Wacker Drive, Suite 3600                 PRODUCTS GROUP, INC.
Chicago, IL 60606
Telephone: 312-463-5000
Facsimile: 312-463-5001

ATTORNEYS FOR
YETI COOLERS, LLC




                                              4
Case 1:17-cv-00467-RP Document 57 Filed 10/24/18 Page 5 of 6
Case 1:17-cv-00467-RP Document 57 Filed 10/24/18 Page 6 of 6
